 



Exhibit 10(a)

CONFORMED AMENDED AND RESTATED
LONG-TERM PERFORMANCE INCENTIVE PROGRAM (“LTPIP”)
SEARS, ROEBUCK AND CO.

as conformed and restated through August 14, 2002

PROGRAM INTRODUCTION

The Sears Long-Term Performance Incentive Program (LTPIP) is a performance-based
award made under the Sears 2000 Employees Stock Plan and consistent with the
measures provided in the Long Term Incentive Compensation Plan. The LTPIP is
designed to motivate the most senior leaders of Sears, Roebuck and Co. and
Lands’ End, Inc. to achieve significant, lasting change that successfully
repositions the Company for future growth. Performance goals directly align
these executives’ financial incentives with the Company’s strategic direction
and initiatives. Under the LTPIP, eligible executives can earn over-market
long-term compensation by achieving all internal performance goals and
outperforming the external market.

Plan Summary



•   Each eligible participant will be granted a number of “performance shares.”
  •   These performance shares may entitle a participant to an equal, lower or
higher number of Sears shares depending on performance against strategic goals,
relative stock price performance, and continuing eligibility as part of the
executive leadership team.   •   All participants will have either the Sears
LTPIP Goals or the Lands’ End LTPIP Goals as set forth on pages 3 and 4
(although goals may be weighted differently for different participants).   •  
Performance against the goals is measured through December 31, 2004. The
Compensation Committee will determine whether, as of that day, each of the goals
has been met.   •   The number of performance shares that may be earned by each
recipient will depend on



  •   Which performance goals have been met, and the relative weighting given to
each goal, and     •   Whether all four goals have been met, in which case the
number of performance shares earned will be doubled.



•   Performance shares earned by a participant will be distributed in Sears
shares. Each performance share will equal between .5 and 1.5 Sears shares
depending upon the

1



--------------------------------------------------------------------------------



 





    TSR of Sears shares compared to the companies in the S & P 500 over the
2001-2004 period.   •   One-half of these shares will be distributed after the
Compensation Committee meeting in February 2005. The other half will also be
distributed in February, 2005 as restricted shares, and will vest one year after
issuance.

ELIGIBILITY

The Compensation Committee of the Sears Board of Directors will identify those
executives that have the broadest strategic impact. Any executives deemed
eligible by the Compensation Committee prior to December 31, 2001 will receive a
full award with no proration. The Compensation Committee will determine whether
each eligible executive award will be subject to the Sears LTPIP Goals or the
Lands’ End LTPIP Goals.

New Hires or Promoted Executives

The Compensation Committee may designate executives who have been newly hired or
promoted into the eligible group or promoted to a higher level within the
eligible group to receive grants under the Plan.

The Compensation Committee may, in its sole discretion, adjust the number of
shares which a newly hired or promoted executive would otherwise be awarded,
including any adjustment that the Compensation Committee deems necessary or
desirable to qualify such award as performance-based compensation for purposes
of Section 162(m) of the Internal Revenue Code or to require the deferral of any
such award which does not so qualify.

AWARDS

Performance shares will be awarded to all eligible executives. At the date of
grant, the shares awarded will consist of a commitment by Sears to distribute a
number of Sears shares equal to the number of performance shares multiplied by
the applicable Total Shareholder Return multiple set forth on Appendix A upon
successful completion of the goals outlined in this document and approval of the
final award amount by the Compensation Committee of the Board of Directors. The
number of Sears shares actually delivered will be more or less than the number
of performance shares awarded, based on the achievement of pre-defined goals,
Sears’ TSR performance relative to the market, and the participant’s continuing
eligibility as part of the executive leadership team.

2



--------------------------------------------------------------------------------



 



Performance Period

The performance period for the four strategic performance goals will end on
December 31, 2004. The number of performance shares that may be earned will be
determined at the completion of this performance period.

Performance Goals

The Sears LTPIP Goals and the Lands’ End LTPIP Goals and their related measures
are as outlined below. The Compensation Committee will determine whether each
eligible executive award will be subject to the Sears LTPIP Goals or the Lands’
End LTPIP Goals.

Sears LTPIP Goals

      GOAL   REQUIRED PERFORMANCE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Achieve significant operating income improvement for Retail and Related Services
Segment   Operating income in 2004 of $1.6 billion       Achieve Retail
comparable store sales growth above peer group in the third year of plan  
Achieve Retail comparable store sales growth
above Merrill Lynch Broadline Index for
calendar year 2004       Reduce Sears total domestic operating expense as a
percent of net sales   Reduce annual domestic operating expense as a percent of
net sales by 200 bp in 2004 vs. 2001 level. Included expenses are SG&A, buying,
occupancy, depreciation, supply chain, and other margin expenses.       Achieve
operating income growth for Credit and Financial Products   Equivalent to 5.0%
compound annual growth rate over 3-year period (2002, 2003, 2004) over 2001
level of performance

Lands’ End LTPIP Goals

      GOAL   REQUIRED PERFORMANCE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Achieve significant bottom-line performance improvement for all channels selling
Lands’ End merchandise   2004 Performance of $495 million (Components: Lands’
End Pre-Tax Income + Gross Margin $- Marketing Expense on Lands’ End merchandise
sold through Sears Full-line Stores)       Achieve Retail comparable store sales
growth above peer group in the third year of plan   Achieve Retail comparable
store sales
growth above Merrill Lynch Broadline Index
for calendar year 2004       Reduce Sears total domestic operating expense as a
percent of net sales   Reduce annual domestic operating expense as a percent of
net sales by 200 bp in 2004 vs. 2001 level. Included expenses are SG&A, buying,
occupancy, depreciation, supply chain, and other margin expenses.       Achieve
significant revenue growth for Lands’ End merchandise sold through all channels
in 2004   Achieve $2,766 million in revenue of Lands’ End merchandise through
all channels in 2004

3



--------------------------------------------------------------------------------



 



Weighting of Goals and Calculation of Award

Each executive’s grant will specify the weight that has been assigned to the
above goals.



•   The weighting of the grant will reflect the proportion of impact on the four
strategic goals, and will equal 100% of the performance shares awarded

The achievement of the goals will be judged by the Compensation Committee on a
“met” or “not met” basis.

The number of performance shares that may be earned under your award will equal



•   The number of performance shares originally granted, multiplied by   •   The
percentage that represents the goals achieved, multiplied by   •   200%, if all
four goals were achieved

Only goals designated as “met” by the Compensation Committee will count toward
determining the number of shares earned. There will be no credit for partially
meeting goals, and no additional credit provided for exceeding the goals.

The Compensation Committee plans to assess performance versus the stated goals
at the February, 2005 Compensation Committee meeting.

“Outperform” Total Shareholder Return Modifier

As additional incentive for eligible executives to achieve success in enabling
Sears to outperform the market, an “Outperform” TSR Modifier will be applied to
determine the number of Sears shares delivered for each performance shares
earned by a participant. Performance levels will be based on Sears TSR
performance ranking versus the companies in the Standard & Poors 500 Index (“S &
P 500 Index”) as of December 31, 2004.

Total Shareholder Return as it applies to Sears and the S & P 500 Index
companies is defined as the return shareholders receive on their investment,
taking into account share price appreciation plus dividends (assuming
reinvestment), expressed as a percentage increase over the course of the
measurement period. The measurement period for the modifier will begin on
December 31, 2000 and will end on December 31, 2004.

The average closing market price for twenty trading days ending December 31,
2000 and the average closing market price for twenty trading days ending on
December 31, 2004

4



--------------------------------------------------------------------------------



 



will be used in the calculation to determine Sears TSR performance for the
period, as well as that of the companies in the S & P 500 Index.

Sears percentile rank will be calculated using the Microsoft Excel PERCENTRANK
function. This function interpolates Sears performance in relation to the S & P
500 Index companies, thereby increasing the precision of the relative TSR
result. Sears data will be included in the array for purposes of calculating
percentile rank performance. Companies will not be market cap weighted.
Calculations will be rounded up or down to the nearest tenth of a percentage
point.

The “Outperform” TSR Modifier will be applied as outlined below.



•   If Sears’ four-year TSR relative to that of the companies in the S & P 500
Index as of December 31, 2004 is in the top quartile (at or above the 75th
percentile), each performance share shall entitle the participant to 1.5 Sears
shares.   •   If Sears’ four year TSR is at or below median relative to this
group of companies, each performance share shall entitle the participant to .5
Sears shares.   •   In the event of performance between the 50th and 60th
percentile, each performance share shall equal 1 Sears share.   •   In the event
of performance between the 60th and 75th percentile, each performance share will
entitle the participant, interpolated on a straight line basis, to between 1 and
1.5 Sears shares.

See Appendix A for the multiplier table.

The Compensation Committee may, at its discretion, apply negative discretion to
the calculated award.

DISTRIBUTION

Terms of Distribution

One-half of the number of Sears shares that result from the payout formula will
be distributed as soon as practical after the February 2005 Compensation
Committee meeting. The second half of the shares will be issued as restricted
stock at the same time, and will vest 100% one year after issuance.



•   February, 2005 Distribution of Unrestricted Shares — Sears shares will be
distributed to eligible executives net of applicable tax withholding. The
executive may elect to receive up to 100% of the value of this distribution in
cash, based on the Fair Market

5



--------------------------------------------------------------------------------



 





    Value of Sears shares on the date of distribution. “Fair Market Value” shall
be the mean between the lowest and highest reported sales price of Sears shares
on the principal exchange or market on which Sears shares are then listed or
admitted to trading. The cash payment, if elected, will be net of applicable tax
withholding.   •   February, 2006 Unrestriction — In February, 2006 the
restricted shares will become exchangeable for unrestricted Sears common shares
(one year after issuance). No cash election is available on this distribution.

Any distribution of shares to an executive under this Plan will not be deemed as
eligible for an Equity Swap.

All distributions are subject to the termination provisions outlined below.

Deferral of Distribution

Any or all of either distribution outlined above may be deferred in accordance
with the terms of the Sears Deferred Compensation Plan.

Dividend Equivalents

No dividends or dividend equivalents will be paid or accrued on any performance
shares prior to December 31, 2004.

Any dividends declared by the Board of Directors after the distribution of
restricted shares will be paid on the restricted shares. Such dividends will be
reported on a W-2 form and be subject to income tax withholding and the
applicable FICA taxes. Payment of such dividends will occur at the same time and
in the same amounts as dividends payable to shareholders of Sears common stock.

Taxes

On the dates that the shares and/or cash are distributed, the fair market value
of the distribution will be considered as ordinary income to the executive and
subject to federal, state and local income and employment tax withholding.
Amounts necessary to settle this tax withholding obligation will be withheld
from the cash or stock amounts distributed to the executive.

Except for taxes on dividends paid on restricted shares, generally no executive
will be subject to taxes on the awarded shares until the restrictions on the
shares lapse and the shares are distributed. However, the executive may choose
to pre-pay his or her taxes on the restricted shares awarded (in February, 2005)
pursuant to an election that must be

6



--------------------------------------------------------------------------------



 



made within 30 days of receiving the award of restricted shares. Because this
election is fairly complicated, the executive may want to consult his or her tax
advisor before choosing this election.

TERMINATION PROVISIONS

The effect of termination of employment on restricted performance shares depends
not only on the reason for termination but also on the point in the performance
period that the termination occurs. The matrix below contains complete details
relating to different termination situations.

          Termination Type   Between grant date and December 31, 2004   Between
December 31, 2004 and December 30, 2005

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

-  Voluntary Termination (not retirement) or
 
All shares forfeited
 
- 1/2 of shares earned will be distributed early in 2005
 
 
 
 
 
- Retirement without company consent or
 
 
 
- Remaining shares are forfeited
 
 
 
 
 
- Involuntary Termination (with cause)
 
 
 
 
 
 
 
 
 
- Retirement at or after age 65 or earlier with Committee consent or
 
- Prorated distribution of shares to the extent eventually earned through the
end of active service (excluding any salary continuation period), distributed in
full in February 2005.
 
- 1/2 of shares earned will be distributed early in 2005
 
 
 
 
 
- Permanent and Total Disability
 
 
 
- Accelerated distribution of remaining unvested shares. No prorated vesting
will apply.
 
 
 
 
 
- Involuntary Termination (without cause/with salary continuation period )—all
vesting and distributions determined by end of actual employment
 
 
 
 
 
 
 
 
- Death
 
- Target award prorated through the date of death, distributed in shares of
Sears stock within 90 days of end of service (1)
 
- 1/2 of shares earned will be distributed early in 2005
 
 
 
 
 
 
 
 
 
- Accelerated distribution of remaining unvested shares. No prorated vesting
will apply.
 
 
 
 
 
Change-in-control (“CIC”)
 
- At CIC, target number of shares granted is fully vested unless equivalent
award substituted
 
- 1/2 of shares earned will be distributed early in 2005
 
 
 
 
 
- Upon CIC
Termination, vesting
accelerated on all
unvested shares (1)
 
- At CIC, accelerated distribution of remaining unvested shares are distributed
unless equivalent award substituted
 
 
 
 
 
 
 
- Upon CIC Termination, vesting is accelerated on all unvested shares

7



--------------------------------------------------------------------------------



 



(1)  Target award in Sears shares equals the number of performance shares
granted at the beginning of the performance cycle without respect to any
subsequent adjustments for meeting all four goals or relative TSR performance.

All prorations are based on a fraction, the numerator of which is the number of
full months worked during period January 1, 2002 through December 31, 2004 and
the denominator of which is 36 months.

ADMINISTRATIVE PROVISIONS

LTPIP awards are made under the 2000 Employees Stock Plan and are consistent
with the measures provided in the Long Term Incentive Compensation Plan, both of
which have been approved by shareholders. Since the shares awarded under this
Program are granted pursuant to the 2000 Employees Stock Plan, in the event of
any conflict between this document and the 2000 Employees Stock Plan, the
provisions of the 2000 Employees Stock Plan govern.

Amounts distributed under this plan are not considered qualifying compensation
for purposes of any Sears retirement plan or other benefits.

Nothing in this plan or grant will confer on a participant any right to continue
in the employ of Sears or in any way affect Sears’ ability to terminate the
participant’s employment in accordance with applicable laws.

The Committee

The LTPIP is administered by the Compensation Committee of the Board of
Directors of Sears, Roebuck and Co., which has delegated the authority to make
administrative decisions regarding this plan to the Senior Vice President, Human
Resources. Any determinations by the Committee regarding this Plan are binding
on all participants.

The Committee may make additional changes that it deems appropriate for the
effective administration of the LTPIP. These changes may not increase or reduce
the benefits to which participants may become entitled under the LTPIP, nor
change the pre-established measures and goals that have been approved.

Extraordinary Events

8



--------------------------------------------------------------------------------



 



The Committee will consider the effect of any extraordinary or non-recurring
events in determining whether or not a goal has been “met.” For purposes of
calculating financial performance, the negative effect of all non-recurring or
extraordinary items shall be excluded from the calculations; provided that the
Committee may apply “negative discretion” in reducing the results based on
including or excluding the effects of any non-recurring or extraordinary items
that it deems appropriate. For these purposes, non-recurring or extraordinary
items shall include any such item as determined by the Company’s independent
accountants in accordance with GAAP, losses resulting from discontinued
operations, the cumulative effect of changes in accounting standards and other
unusual, non-recurring items of gain or loss that are separately identified and
quantified in the Company’s audited financial statements.

Change in Control

A Change of Control shall mean:

(a)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the
then outstanding common shares of the Company (the “Outstanding Company Common
Shares”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege); (ii) any acquisition by the Company or any
of its subsidiaries; (iii) any acquisition by any employee benefit plan (or any
related trust) sponsored or maintained by the Company of any of its
subsidiaries; or (iv) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and
(iii) of (c) below are satisfied; or

(b)  Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Board”) (as of the date hereof, the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used under Section 14 of the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or

(c)  Consummation of a reorganization, merger or consolidation unless, following
such reorganization, merger or consolidation, (i) more than 60% of,
respectively, the then

9



--------------------------------------------------------------------------------



 



outstanding common shares of the corporation resulting from such reorganization,
merger of consolidation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Shares and Outstanding Company Voting Securities, as
the case may be, (ii) no Person (excluding the Company, any of its subsidiaries,
any employee benefit plan (or related trust) sponsored or maintained by the
Company, any of its subsidiaries or such corporation resulting from such
reorganization, merger or consolidation and any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 20% or more of the Outstanding Company Common Shares or Outstanding
Company Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding common shares of
the corporation resulting from such reorganization, merger or consolidation or
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger or consolidation: or

(d)  Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

(e)  Consummation of the sale or other disposition of all or substantially all
of the assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, (i) more than 60% of, respectively,
the then outstanding common shares of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Shares and Outstanding Company Voting Securities immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Shares and Outstanding Company Voting Securities, as the case may be,
(ii) no Person (excluding the Company, any of its subsidiaries, and any employee
benefit plan (or related trust) sponsored or maintained by the Company, any of
its subsidiaries or such corporation and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Shares or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then outstanding common shares of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of such corporation
were

10



--------------------------------------------------------------------------------



 



members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

For purposes of the foregoing definition of “Change of Control”, a “subsidiary”
of the Company shall mean any corporation in which the Company, directly or
indirectly, holds a majority of the voting power of such corporation’s
outstanding shares of capital stock.

CONFORMING AMENDMENT TO THE
SEARS, ROEBUCK AND CO. 2000 EMPLOYEES STOCK PLAN
FOR PURPOSES OF THE LTPIP

Resolution of the Board of Directors of Sears, Roebuck and Co.
dated October 20, 2001

THEREFORE, BE IT RESOLVED, that the LTPIP, attached hereto as Exhibit B, be and
hereby is adopted; and that for purposes of the LTPIP, the Sears, Roebuck and
Co. 2000 Employees Stock Plan is amended to change the definition of “Change of
Control” to the definition of “Change of Control” set forth in the LTPIP.

11